Title: To George Washington from James Seagrove, 27 July 1792
From: Seagrove, James
To: Washington, George



Sir
Rock landing on the Oconee in Georgia 27th July 1792

I herewith send you a copy of what I had the honor of communicating to you on the 5th instant which I sent by express to Savannah to be forwarded from thence by Mr Habersham the Collector since that date I am not so happy as to receive a line from any of the public departments and as the Cloud in this Southern Country seems to thicken with matter interesting to you and the Union I must again trouble you with what information I have been able to collect since the above period.
In the first place you will find inclosed the Copy of a letter which I wrote Governor Telfair of Georgia and also the declaration of Charles Wethersford against a Col. Samuel Alexander of the Militia of Green County in this State which will in some degree convey to you the licentious ungovernable spirit of the

people on this frontier and on how precarious a tenure we hold peace with the Indians—The refractory conduct of the frontier inhabitants of the upper part of this State is so notorious and so apparently determined to bring on a War with the Indians that all endeavours to preserve peace seems in vain.
My motives for sending Governor Telfair the deposition against Alexander and writing him as you will please observe was that he should not plead ignorance at a future day of the Conduct of his Citizens and at same time to see what measures he would take to check such doings.
Was it necessary or would it answer any purpose I could have many very many of such testimonies taken. Scarcely a day passes but I have fresh instances of those frontier banditti’s opposition to pacific measures and of their flying in the face of the General Government. To such lengths have matters got among them that they now consider the troops and servants of the United States who are placed among them nearly as great Enemies as they do the Indians and for no other reason than that they recommend moderation and a compliance with the laws of the land.
It is truly distressing that a few such vile characters should bring an oduim on the State of Georgia; For they are few comparatively speaking to the good people in the State, who are as forward as any in the Union to support federal measures. but the misfortune is that there is sufficient of those bad to involve the whole in great distress which will be the case should there be an Indian War.
Since my last to you which was pretty full on the subject of Spanish and Indian matters I have received many pieces of information, all tending to confirm me in the opinion that the Spaniards are acting as much to the injury of the United States as they possibly can, and that General McGillivray hath verified my predictions of him.
From every information which I can collect from White people and Indians there does not remain a doubt with me but that the Spaniards will if they possibly can involve the United States in a War with the four Southern Nations of Indians every exertion is making by the Spaniards and undue measures taking with the Savages to stir them up against us.
The enclosed testimony on Oath of James Leonard who appears to be a man of information and respectable decent manners

will explain and open to you new matter of perfidy in spain as well as base Conduct in General McGillivray—Mr Leonard is a Stranger to me and in this Country—his appearance is much in his favour, he is a modest man, of few words, and seems actuated in this information by no other motive but to serve the United States. He is a Citizen of Massachusetts & lived at Beverly.
Mr Leonard’s testimony being corroborated to me by a variety of Accounts and circumstances within my own knowledge that I am the more readily led to place confidence in it. He is now with me, and I have taken much pains in cross examining and sounding him on this information, but cannot find him defective, or any room for suspicion as to his veracity.
That General McGillivray has all along been acting a Traitor’s part by the United States. I have long suspected and hinted to you. To him alone are the United States to charge all the delays and confusions and irregularities which have taken place between them and the Creek Nation. He it is who hath impeded and prevented business being done with them—It is to him that Bowles owes his consequence—for certain it is that he was weak and wicked enough to believe (for several Months after Bowles [’]s arrival in the Nation) that he came under authority from the British Government, and therefore underhandedly favoured him. Bowles had address enough to impose this belief on McGillivrays director Mr Panton, and they carried on the deception, with a view in the end, to injure Spain as well as this Country and to reastablish the English with the Creeks. This I have from one of McGillivrays own family who was let into the secret.
McGillivray is now gone & I hope most sincerely never will return to the Nation; for so long as he has a say in their Councils the United States never will succeed with the Indians. He is an Enemy in his heart to our Country & measures & is now so totally under the influence & direction of Spain & Panton, that he cannot or dare not, serve the United States if he was so inclined. Upon the whole I think it fortunate that he has thrown off the mark, & taken himself out of the nation—his name will soon be dispised by the Indians—provided the Agents of America are allowed to speak freely to them. I can with confidence and truth say, that had not McGillivray been in the way, that I should, ere this, have had all matters agreeably situated between the United States & the Creeks. He has been a heavy clog on my endeavours

—for instead of opposing him in his perfidious acts, I was using every argument to reinstate him with his Country who had penetration to see that he was acting a double part, & therefore they dispised him. I view and consider him as of very little consequence to the United States; there are men in the Creek Nation may be made much more useful, & of greater influence than ever he was.
Should it be found that the Spaniards are acting as has been represented; & that you see fit to combat them in their own way: that is, make use of the Indians—I will engage to turn the tables compleatly on them. For you may rely, that the Indians are disposed to be our friends, notwithstanding the underhand unwarrantable doings of McGillivray & the Spaniards. The Spaniards it is well known they dislike, & would sooner join any nation then them. So that if I am allowed to Speak plainly to the Leading characters, and have it in my power to make them presents. I think I cannot only prevent them acting against us—but secure them to act as circumstances may require. I have allready taken measures to have two or three trusty fellows at The Treaty at Pensacola, from whom I shall hear what is done there. Tomorrow I shall set off for the head of St Mary’s where I expect to meet Kinnard the principal active man in the lower Towns, with some other Chiefs, to give them their lesson before they go to Pensacola. Allow me to mention the naked defenceless state of the So. W. frontier—not more than fifteen men there & those without even a Serjant to direct them. I have applied to Major Call to send one of the Company’s now here to go to the head of St Mary’s, but he does not find himself at liberty in my opinion a respectable force on that frontier is necessary at this time.
Inclosed I send you an Anonymous letter which came enclosed to me from the Creek nation—it is directed to the Printer in Savannah. The writer of it I do not know, but it contains the received opinion & belief of all the white people in the nation—and many matters stated in it, are absolutely true.
The situation of affairs in this quarter seem so very interesting that I do not think prudent to delay giving you information; and as the conveyances to me, are uncertain and danger of dispatches falling into improper hands, I have sent the Bearer James Jordan a very trusty young man who lives with me, & to whom you may committ the care of any Commands you may

have to me. He has orders to wait your time for that purpose. I have sent also a letter I received from Timothy Barnard—it may afford you some information—as Bernard is a man to be depended on. I have left my letter to the Secretary of War open for your perusal.
I shall continue my endeavours to discover what is going forward in the Nation as well as among the Spaniards & convey you notice. In hope of soon hearing from you with further power & instructions I remain Your Most Obedient Most Devoted and Very Humble Servant

Js Seagrove

